Citation Nr: 0217597	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970, and from March 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
RO that denied a claim of special monthly pension by reason 
of being in need of regular aid and attendance of another 
person or on account of being housebound.  


FINDINGS OF FACT

1.  The veteran has been entitled to non-service-connected 
disability pension benefits since May 1998.

2.  The veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.

3.  The veteran is not a patient in a nursing home.

4.  The veteran is not bedridden.

5.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants 
of nature, or protecting himself from the hazards or dangers 
incident to his daily environment. 

6.  The veteran does not have frequent need of adjustment of 
any special prosthetic or orthopedic appliance, which by 
reason of disability cannot be done without aid.

7.  The veteran is not shown to be substantially confined to 
his dwelling or immediate premises as a result of his 
disabilities.

8.  The veteran does not have a disability that is permanent 
and totally disabling.


CONCLUSION OF LAW

The criteria for a special monthly pension based on the need 
for regular aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.23, 
3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 
38 C.F.R. § 3.351(a)(1) (2002).  Need for aid and attendance 
is defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b) 
(2002).  A veteran is deemed to be in need of regular aid 
and attendance if he:

(1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five 
degrees or less; or

	(2) is a patient in a nursing home because of mental or 
physical incapacity; 
or

(3) establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2002).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;

(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid;

(3) the inability of the veteran to feed himself 
through loss of coordination of his upper extremities 
or through extreme weakness;

	(4) the inability of the veteran to attend to the wants 
of nature; or

(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular 
basis to protect the veteran from hazards or dangers 
incident to his daily environment.

See 38 C.F.R. § 3.352(a) (2002).  

Under applicable regulations, "bedridden" will be a proper 
basis for the determination, and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable ruling may be 
made.  Rather, the particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran 
is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2002).  

In the case of a veteran entitled to a pension, but who does 
not qualify for increased pension based on the need for 
regular aid and attendance, such veteran may also be 
entitled to increased pension by reason of being housebound.  
38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(2002).  If a veteran is not in need of regular aid and 
attendance, but has a single permanent disability rated 100 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17), he is entitled 
to pension benefits at the housebound rate if he:

(1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems; or

	(2) is "permanently housebound" by reason of disability 
or disabilities.

See 38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(2002).  

The "permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2002).

The additional 60 percent rating alluded to above may be 
achieved by adding multiple disabilities that, together, 
combine to a 60 percent rating.  However, there is an 
express prohibition against combining separate ratings to 
achieve the 100 percent schedular rating alluded to above.  
See VAOPGCPREC 66-91.

A review of the record indicates that, in May 1998, at the 
age of 49, the veteran suffered a stroke and was 
hospitalized.  He was noted to have right hemiparesis.  At 
the time, he was bedridden and required formal inpatient 
rehabilitation.  Based on these findings, by rating action 
of November 1998, the RO awarded the veteran VA pension 
benefits on account of residuals of a stroke to include 
right hemiparesis, and assigned a 60 percent rating.  

When examined in January 2002, it was noted that the veteran 
was not accompanied to the examination.  The veteran's 
posture and general appearance were described as paralyzed 
on the right side.  He could feed himself, but was unable to 
prepare meals or clean his house.  It was noted that his 
right leg was paralyzed.  He could drive to visit friends, 
to the store, and to the gasoline station.  He could walk 
one block with his cane.  The examiner opined that the 
veteran did not need daily skilled services.  

The record reflects that the veteran's most recent VA aid 
and attendance or housebound examination was performed in 
February 2002.  When examined by VA in February 2002, the 
veteran's history of intracerebral hemorrhage, left basal 
ganglia, with right hemiparesis and sensory loss, was noted.  
Due to the veteran's stroke, he had been left with left 
hemianopsia, dysarthria, aphasia, and right hemiparesis.  
The veteran was transported to the examination by a courtesy 
van and was in a wheelchair.  He did drive himself around 
his small town.  He lived alone.  He reported that he had 
numerous relatives, who lived nearby, and checked in on him 
periodically.  He ambulated with a quad cane at home because 
his wheelchair was too cumbersome for his apartment.  He was 
not hospitalized or permanently bedridden.  He wore glasses 
and had difficulty seeing at night.  He did not drive at 
night due to poor night vision.  He reported that he was not 
able to use his right hand.  Due to home adaptations in his 
apartment, he was able to shower himself as he had a shower 
chair with bars, and he was able to get in and out of the 
shower slowly and with great difficulty.  He reported that 
he could cook in the oven but was not able to cook on the 
stove due to safety issues.  As the veteran had only one 
hand which was usable, he felt that he was not able to 
safely maneuver hot pots with food.  

The February 2002 examiner also noted that a review of the 
medical records reflects that the veteran did have severe 
expressive aphasia and dysarthria.  He did report some mild 
dizziness with sudden changes of position.  He denied any 
loss of bowel or bladder, although he did use a urinal for 
late-night voiding due to urgency.  He stated that he spent 
most of his days at home, and had friends come to visit him.  
Physical examination revealed a quite thin, small-framed 
gentleman who was pleasant and cooperative.  His speech was 
dysarthric, he had word-finding difficulties, and marked 
expressive aphasia.  He had a quad cane and his gait was 
quite slow, halting, and cautious.  He had poor coordination 
of his right upper extremities.  He had marked muscular 
atrophy most likely due to deconditioning.  His left upper 
extremity had normal strength.  His left arm was severely 
weakened, and he had poor coordination with intentional 
movement.  He had a Jobst-type glove on the right hand.  His 
hand appeared puffy and in a claw-type formation, with his 
thumb being in a hyper-extended position.  He had sensory 
loss of his entire right upper extremity, with a quite weak 
right hand.  His left grip was within normal limits.  
Examination of the lower extremities revealed muscular 
atrophy bilaterally.  His right lower extremity was quite 
weak.  He had normal sensation in the left leg but 
significant sensory loss of the thigh and lower leg.  
Examination of the spine was normal with some mild palpable 
tenderness.  The diagnosis was status-post intracerebral 
hemorrhage, left basal ganglia, with right-sided sensory 
loss and hemiparesis in 1998.  The examiner opined that the 
veteran had residual right hemianopsia, dysarthria, aphasia, 
and right hemiparesis.  The examiner further opined that the 
veteran was not homebound, but due to his disability, he 
could benefit from the assistance in his home for the 
activities of daily living care.

Based on the foregoing, and in the absence of any additional 
competent evidence to establish that the veteran's 
circumstances have changed, the Board concludes that the 
veteran is not entitled to special monthly pension based on 
the need for the regular aid and attendance of another 
person.  In this case, he is not in a nursing home; he lives 
alone in his apartment.  He is not blind in both eyes.  
There is no demonstrated factual need for aid and 
attendance--he is able to take care of his personal care 
functions without assistance from another person.  He can 
feed himself.  He is able to dress or undress himself, to 
keep himself ordinarily clean and presentable or to attend 
to his daily needs.  He is ambulatory and not bedridden.  He 
can drive his car.  He does not require any assistance with 
the adjustment of any prosthetic or orthopedic appliances.  
He does not have an incapacity that requires care and 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  In reaching this 
conclusion, the Board acknowledges the veteran's contentions 
and statements regarding the need for assistance on an 
ongoing basis due to the severity of his disabilities.  
However, the Board must evaluate the claim based upon the 
evidence of record.  In so doing, it is determined that the 
objective evidence of record and particularly the findings 
documented on VA Aid and Attendance examinations outweigh 
the veteran's assertions regarding his inability to care for 
himself.  Although he has some difficulty using a stove, his 
disabilities do not render him unable to prepare any food or 
to feed himself.  In short, his incapacity to perform 
certain tasks does not rise to the level of incapacity 
contemplated by 38 C.F.R. § 3.352.  Indeed, he may 
occasionally require aid, but his disabilities do not cause 
him to need regular aid and attendance.  Therefore, 
entitlement to special monthly pension due to a need for 
regular aid and attendance is not warranted.  

Turning to the issue of whether the veteran is eligible for 
pension benefits paid at the housebound rate, he may qualify 
for those benefits if, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, has either additional disability 
ratable at 60 percent or more which is separate and distinct 
from the disability rated as 100 percent disabling, or is 
substantially confined as a direct result of his 
disabilities to his dwelling and immediate premises and it 
is reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(d).

With respect to whether the veteran's disabilities qualify 
him for special monthly pension based upon housebound 
status, the Board finds that he does not have a permanent 
disability that is totally disabling.  Since a requirement 
for receiving pay at the housebound rate is that the veteran 
have a disability rated at 100 percent without resort to 
unemployability under 38 C.F.R. § 4.17, the question of 
whether he has such a disability must be addressed.  In 
doing so, the Board finds that the veteran does not have a 
disability that is 100 percent disabling under the schedular 
criteria.  

The medical evidence shows that the veteran has exhibited 
marked expressive aphasia or severe expressive aphasia, with 
speech that was dysarthric.  He has had word-finding 
difficulties.  Despite such problems, the veteran's symptoms 
are not so severe that he can be said to meet the criteria 
for a total rating.  In this regard, Diagnostic Code 8210 
provides that the evaluation for 10th (vagus) cranial nerve 
paralysis is dependent upon the extent of sensory and motor 
loss involving the organs of the voice, respiration, 
pharynx, stomach or heart.  A maximum 50 percent evaluation 
is warranted for complete paralysis.  38 C.F.R. § 4.124a 
(Diagnostic Code 8210) (2002).  Here, despite his aphasia, 
he is able to make himself understood verbally.  
Consequently, such disability does not rise to the level 
warranted for the maximum 50 percent rating because complete 
paralysis of the vagus nerve is not shown.  Similarly, 
despite having any severe dysarthria, his symptoms cannot be 
said to meet the criteria for a total rating.

Moreover, the evidence shows that the veteran's hemianopsia 
cannot be said to be so severe that he meets the criteria 
for a total rating.  At most, such a vision impairment could 
be assigned a 30 percent rating under 38 C.F.R. § 4.84a 
(Diagnostic Code 6080).

The medical evidence also shows that the veteran is right 
handed, and that he suffers from right hemiparesis.  His 
right upper extremity has been described as essentially 
nonfunctional.  He had poor coordination and marked muscle 
atrophy.  He had sensory loss of the entire right upper 
extremity with a quite weak right hand.  Despite such 
problems, the veteran's symptoms are not so severe that he 
can be said to meet the criteria for a total rating.  In 
fact, the Board finds that the veteran's right upper 
extremity (major) disability cannot be said to warrant more 
than a 90 percent rating for complete paralysis of the right 
upper extremity, as the residual of brain trauma.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8513).  The 90 percent rating is 
the maximum assignable under the provisions of Diagnostic 
Code 8513.  

The veteran's right hand has been described as appearing 
puffy and in a claw-like formation.  Even if the veteran had 
complete paralysis, a 60 percent rating is the maximum 
assignable under the provisions of Diagnostic Code 8516.  

With respect to the veteran's left upper extremity (minor), 
the maximum rating assignable is 80 percent under 38 C.F.R. 
§ 4.124a (Diagnostic Code 8513).  Nevertheless, the record 
shows that the veteran's symptoms are not so severe that he 
can be said to meet the criteria for the 80 percent rating, 
much less a total rating.  His left upper extremity has been 
described as severely weakened with poor coordination.  
Nevertheless, his left upper extremity had normal strength.  
Clearly, complete paralysis has not been shown.

Examination of the veteran's lower extremities revealed 
muscular atrophy bilaterally.  His right lower extremity was 
quite weak.  He also had normal sensation in the left leg 
but significant sensory loss of the thigh and lower leg.  
Despite such problems, the veteran's symptoms of either leg 
are not so severe that he can be said to meet the criteria 
for a total rating.  Given that either lower extremity has 
not been described as encompassing complete paralysis and 
even if it did, complete paralysis of the sciatic nerve 
warrants only an 80 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Paralysis of other lower extremity 
nerves warrants lesser ratings.  38 C.F.R. § 4.124a.  

The Board has also considered whether the veteran would be 
entitled to a total rating for any disability on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to 
show that any disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The evidence of record does not 
demonstrate that any disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  In the veteran's case, 
there is no indication that his symptoms are beyond what is 
contemplated by the applicable criteria already discussed.  
In view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria would adequately contemplate the nature 
and severity of the veteran's disabilities, none of which 
may be assigned a 100 percent rating.  

Alternatively, special monthly pension predicated on 
housebound status might be awarded, in accordance with the 
pertinent above-cited provisions of 38 C.F.R. § 3.351(d), if 
the veteran is shown to be factually housebound, i.e., 
substantially confined as a direct result of his 
disabilities to his dwelling and immediate premises and it 
is reasonably certain that the disablement and resultant 
confinement will continue throughout his lifetime.  However, 
as noted above, the veteran is able to ambulate.  He can 
also drive a car.  The notation concerning the veteran's 
ability to ambulate, in the Board's view, serves to negate 
any implication that the veteran is factually housebound, 
i.e., substantially confined as a direct result of his 
disabilities to his dwelling and immediate premises pursuant 
to the pertinent provisions of 38 C.F.R. § 3.351 set forth 
above.  Therefore, as the veteran does not qualify for the 
claimed special monthly pension (i.e., that predicated on 
housebound status) on either a statutory or factual basis, 
entitlement to the same is denied.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351(d).

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
A discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information 
necessary to complete the application.  The purpose of the 
first notice is to advise the claimant of any information, 
or any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
In this case, the veteran's application is complete.  There 
is no outstanding information required, such as proof of 
service, type of benefit sought, or status of the veteran, 
to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) (2002) 
details the procedures by which VA will carry out its duty 
to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This 
is evidenced by the rating action of March 2002; and a 
statement of the case issued in May 2002, which informed him 
of the applicable law and regulations.  The veteran was 
notified in a February 2002 letter of the changes brought 
about by the VCAA and of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence, if 
any, would be obtained by the veteran, and which evidence, if 
any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  These documents also show that VA has provided 
the veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to 
the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002)).  The veteran was afforded VA 
examinations in January and February 2002.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran with respect to his claim.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him.  There is no indication in the 
record that there is evidence that could be secured that 
would alter in the least the record upon which this appeal 
turns, at least at this point in time.  After a review of 
the evidence, the Board is not aware of any such evidence 
and concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis, 
6 Vet. App. at 430 (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, further development of the case and 
further expending of VA's resources are not warranted.  




								(Continued on next 
page)


ORDER

Special monthly pension by reason of being in need of 
regular aid and attendance or on account of being housebound 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

